

114 S2260 IS: Long-Term SCORE Act
U.S. Senate
2015-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2260IN THE SENATE OF THE UNITED STATESNovember 9, 2015Mr. Warner (for himself and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo amend the Congressional Budget Act of 1974 to require that the Congressional Budget Office
			 prepare long-term scoring estimates for reported bills and joint
			 resolutions that could have significant economic and fiscal effects
			 outside of the normal scoring periods.
	
 1.Short titleThis Act may be cited as the Long-Term Studies of Comprehensive Outcomes and Returns for the Economy Act or the Long-Term SCORE Act. 2.Findings and Purpose (a)FindingsCongress finds the following:
 (1)The Centers for Disease Control and Prevention estimates that 133,000,000 people in the United States live with at least one chronic condition.
 (2)More than 3 of every 4 health care dollars spent in the United States derive from the care of chronic medical conditions.
 (3)Such conditions include diabetes, cardiovascular disease, cancer, obesity, arthritis, and Alzheimers.
 (4)Reports from the Trust for America’s Health, the Campaign to End Obesity, and other organizations demonstrate that Federal policies which lead to reductions in the prevalence of one or more chronic diseases may save United States taxpayers as much as $611,000,000,000 over the next 20 years, and more in years beyond that time window.
 (5)The Congressional Budget Office, which estimates the cost of Federal policies, typically provides Congress with budgetary impact analyses for a five-year or ten-year period.
 (6)Longer-term budgetary impacts fall beyond the traditional Congressional Budget Office budget window and therefore are not captured in congressional determinations of policies that reflect strategic investments in chronic disease prevention and treatment, and similar long-term policies.
 (7)The Congressional Budget Office has produced some long-term budget analysis, assessing the budgetary impact of certain programs for a period of as much as 75 years.
 (8)The Congressional Budget Office presently lacks adequate resources to conduct more regular long-term economic analyses.
 (9)Congress and taxpayers will benefit from having such analyses more regularly available to steward Federal dollars into the most effective policies and programs, particularly those that will generate long-term budgetary savings.
 (b)PurposeThe purpose of this Act is to require that the Congressional Budget Office prepare long-term scoring estimates for reported bills and joint resolutions that could have significant economic and fiscal effects outside of the normal scoring periods.
 3.Long-term cost analyses of legislation by CBOSection 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653) is amended— (1)by inserting (a) Cost estimates.— after sec. 402.; and
 (2)by adding at the end the following:  (b)Long-Term cost estimatesWhenever the Director of the Congressional Budget Office prepares an analysis of the costs of a bill or resolution under subsection (a), and upon the request of any Member of the Senate or the House of Representatives, the Director shall prepare and submit to the committee reporting the bill or resolution the information required under paragraphs (1), (2), and (3) of subsection (a), except that such information shall be for, if practicable, at least each of the next 4 10-fiscal-year periods beginning with the first fiscal year after the last fiscal year for which an analysis was prepared under subsection (a)..
 4.Authorization of appropriations for long-term cost estimatingSection 201(g) of the Congressional Budget Act of 1974 (2 U.S.C. 601(g)) is amended by striking the second sentence and inserting the following: In addition to such sums as may otherwise be appropriated to the Office, there are authorized to be appropriated to the Office for fiscal year 2016 and each fiscal year thereafter $5,000,000 to prepare the long-term cost estimates required under section 402(b)..